  Case 1:19-cv-00103-BSJ Document 88 Filed 01/21/21 PageID.1876 Page 1 of 2
                                                                                   FILED
                                                                            2021 JAN 21 AM 10:32
                                                                                  CLERK
                                                                            U.S. DISTRICT COURT

DAVID L. CHURCH (of counsel) #659
MATTHEW D. CHURCH #15574
PLANT, CHRISTENSEN & KANELL
136 East South Temple, Suite 1700
Salt Lake City, Utah 84111
dchurch@bcjlaw.net-(801) 261-3407
mchurch@pckutah.com-(801) 363-7611
Attorneys for Hyde Park City and Bret Randall

                       IN THE UNITED STATED DISTRICT COURT
                                 DISTRICT OF UTAH

  ruSTIN BODRERO; and KOLBY
                                                            ORDER ON MOTION FOR
  CHRISTIANSEN,
                                                             SUMMARY JUDGMENT
                 Plaintiffs,
 vs.                                                        Civil No. 1:19-cv-00103-BSJ

  HYDE PARK CITY; MIKE GRUNIG; and                            Judge Bruce S. Jenkins
  BRET RANDALL,
                 Defendants.


       On January 14, 2021 the Court heard oral arguments on Hyde Park City's Motion for

Summary, Plaintiffs' Motion for Summary Judgment and Mike Grunig's Motion for Summary

Judgment. After considering the arguments presented at the hearing and the memoranda of law

presented in support and opposition thereto, this Court finds and orders as follows:

       The Motion of Hyde Park City is granted in part and denied in part. All claims in the

complaint brought against Hyde Park City under federal law, including the claims of denial of

Due Process of Law are hereby dismissed with prejudice.

       Having dismissed all federal claims this Court declines to exercise its pendent jurisdiction

over the various state law claims found in the complaint.



                                                 1
  Case 1:19-cv-00103-BSJ Document 88 Filed 01/21/21 PageID.1877 Page 2 of 2




       This case is dismissed. All federal claims are dismissed with prejudice. All state law

claims are dismissed without prejudice.

       DATED this __J_Lty of         J ti..;.., I> n 1    , 2021.

                                             BY THE COURT:




APPROVED AS TO FORM:

PLANT CHRISTENSEN & KANELL


Isl Matthew D. Church
MATTHEW D. CHURCH
Attorneys for Defendant Hyde Park City and Bret Randall

BYINGTON & GOBLE, PLLC


Isl Samuel A. Goble
(approved via email)
SAMUEL A. GOBLE
ERIN E. BYINGTON
Attorneys for Plaintiffs

SNOW, CHRISTENSEN & MARTINEAU


Isl Camille N. Johnson
(approved via email)
Camille N. Johnson
Bradley R. Blackham
Attorneys for Mike Grunig


                                                 2
